Title: To George Washington from Adrian Provaux, 1 November 1781
From: Provaux, Adrian
To: Washington, George


                  
                     Sir
                     Williamsburg 1st Novr 1781
                  
                  May it please your Excellency to attend for a moment to the present Application of a Continental Officer, who takes the Liberty of laying his Distress before you.
                  I am Sir, a Native of the Island of Hispaniola, and a Frenchman, and entered so early as the Year 1775 into the American Army, in the second South Carolina Regiment.  In this Corps I served from that period and was Captain of a Company until the Reduction of Charles Town when I was paroled to Haddrell’s Point with the rest of the Continental Officers taken with me; and with them was removed to Virginia in a Flag of Truce.  Far from my Native Country, without Friends or Resources, I have since my Captivity borne wants of almost every kind, and am still under the same Distress, as I am not exchanged, receive no Pay, and am by no means furnished with common Necessaries.
                  My view in stating these facts to your Excellency is, that I may obtain your Permission to go for a few Months to Cape Francois, where my Mother resides in very good Circumstances.  She has lately wrote to me a Letter informing me that my Father is dead, and to return in order to settle the Affairs of an Estate to which I am intitled.  Your Excellency’s permission would render me independent and comfortable,  I should supply myself with Money and Necessaries, and could I be but so happy as to be exchanged would again chearfully serve in the same Cause for which I have so long contended.  I have the Honor to be known to Major Genl Lincoln, and the Nature of my Application and the permission I request are intirely compatible with the Terms of my Parole.  I am Sir, Your Excellencys most Obedient & most humble servt
                  
                  
                     Adrian Provaux
                     Capt. 2d Regt of So. Carolina
                  
               